EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine Yang on September 6, 2022.
The application has been amended as follows: 
Replace the claims as follows:
1. A deep intracranial electrode adapted to be used with a magnetic resonance equipment, comprising:
	one or more flexible wires, wherein an entire longitudinal length of the one or more flexible wires defines an actual length having a heating value when the one or more flexible wires absorbs a radio-frequency magnetic field wave generated by the magnetic resonance equipment;
	one or more electrode contacts connected to one end of the one or more flexible wire;
	a connector connected to another end of the one or more flexible wires;
a shield sleeve sheathes around the one or more flexible wires and configured to shield from the radio-frequency magnetic field generated by the magnetic resonance equipment and lower the heating value of the one or more flexible wire; and 
wherein an equivalent length of the one or more flexible wires inside the radio-frequency magnetic field generated by the magnetic resonant equipment equals to a sum of the length of the shield sleeve and a length of the one or more flexible wires outside the shield sleeve, and wherein the equivalent length is different from the actual length of the one or more flexible wires such that a heating value corresponding to the equivalent length is lower than the corresponding heating value of the actual length of the one or more flexible wires when the one or more flexible wires absorbs the radio-frequency magnetic field wave during a magnetic resonance imaging.

2. The deep intracranial electrode of claim 1, wherein the length of the shield sleeve is shorter than that of the one or more flexible wires, and the one or more flexible wires can be folded inside the shield sleeve.

3. The deep intracranial electrode of claim 1, wherein the shield sleeve can be moved along and relative to the one or more flexible wires while the deep intracranial electrode is in a detecting status, so as to change a length of a part of the one or more flexible wires folded inside the shield sleeve.

4. The deep intracranial electrode of claim 1, wherein the connector comprises a casing and a plurality of pins arranged inside the casing, and each of the one or more flexible wires is connected with a corresponding one of the plurality of pins and a corresponding one of the one or more electrode contacts.

5. The deep intracranial electrode of claim 1, wherein the one or more flexible wires and the one or more electrode contacts are both made of non-magnetic materials.

6. The deep intracranial electrode of claim 1, further comprising a non-elastic sleeve, the non-elastic sleeve sheathing around the one or more flexible wires, and wherein one end of the non-elastic sleeve is connected to the connector, the other end is connected to a fixing nut which is fixed to a skull, and wherein the one or more flexible wires contained inside the non-elastic sleeve is longer than the non-elastic sleeve.

7. The deep intracranial electrode of claim 6, wherein the non-elastic sleeve is made of a transparent material.

8. The deep intracranial electrode of claim 6, wherein one end of the non-elastic sleeve sheathes around the connector, the other end sheathing around the fixing nut.

9. The deep intracranial electrode of claim 6, wherein the non-elastic sleeve is made of a non-magnetic material.

10. The deep intracranial electrode of claim 1, wherein the deep intracranial electrode further includes a connecting member, one end of the connecting member connected to the one or more electrode contacts, the other end connected to the connector; and a part of the connecting member between the one or more electrode contacts and the connector is shorter than a part of the one or more flexible wires between the one or more electrode contacts and the connector.

11. The deep intracranial electrode of claim 10, wherein the connector is made of a tensile material.

12. The deep intracranial electrode of claim 1, wherein the deep intracranial electrode further includes a flexible insulating sleeve sheathing around the one or more flexible wires, one end of the flexible insulating sleeve connected to the one or more electrode contacts, the other end connected to the connector; the deep intracranial electrode further includes a rigid support rod, the rigid support rod passing through the flexible insulating sleeve and located at one end of the flexible insulating sleeve with the one or more electrode contacts.

13. The deep intracranial electrode of claim 12, wherein the rigid support rod is made of a shape memory material.

14. The deep intracranial electrode of claim 12, wherein the deep intracranial electrode further includes an end electrode, the end electrode connected to the rigid support rod and an endpoint of the one end of the one or more flexible wires, and electrically connected to the connector via each one of the one or more flexible wires.

15. The deep intracranial electrode of claim 1, wherein the one or more electrode contacts are of an annular shape.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Sochor (U.S. Pat. No. 8,968,331) was the closest prior art to the claimed invention. Sochor discloses a deep intracranial electrode (assembly in Figs. 5A & 5B) comprising one or more flexible wires, electrode contacts, a connector, and a non-elastic sleeve as claimed in claim 1. Sochor’s electrode is not configured for magnetic resonance imaging and there would be no motivation to incorporate a shield sleeve configured to shield from the radio-frequency magnetic field generated by the magnetic resonance imaging equipment.
Providing a generic shield around an implantable lead to shield the radio frequency magnetic field to prevent the energy from coupling to the lead tip is well-known in the art (Jiang, CN 104083823, mesh shield 5 in Fig. 5, [0048]; Stevenson, U.S. PGPub. No. 2012/0253340, metallic shield 230 in Fig. 46, [0223]; Foster et al., U.S. Pat. No. 8,244,346, col. 4, ln. 33-43). However, these references, whether alone or in combination fail to disclose, teach or suggest deep intracranial electrode comprising a plurality of wires in conjunction with a shield sleeve and “an equivalent length of the one or more flexible wires inside the radio-frequency magnetic field generated by the magnetic resonant equipment equals to a sum of the length of the shield sleeve and a length of the one or more flexible wires outside the shield sleeve, and wherein the equivalent length is different from the actual length of the one or more flexible wires such that a heating value corresponding to the equivalent length is lower than the corresponding heating value of the actual length of the one or more flexible wires when the one or more flexible wires absorbs the radio-frequency magnetic field wave during a magnetic resonance imaging” as required in independent claim 1. There would be no motivation to modify the generic shield and the plurality of wires so as to provide the equivalent length as claimed. Accordingly, claims 2-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        9/8/2022